DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 12/2/19 has been entered.  Claims 1-12 and 14 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 12/2/19 has been considered.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 3, the claim is unclear as to what the determination of the risks is based on.
B.	As per claim 14, the claim is unclear how recalibrating the further parameter results in an estimated ground bearing capacity under the header.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behnke (EP2508057A1-IDS).
A.	As per claim 1, Behnke discloses:
A combine harvester (Fig. 4) comprising: 
a controller (21); 
a first sensor adapted to measure a first parameter indicating soil deformation (2- optical sensor; [0032- measure soil displacement]) and output a first output to the controller; and 
a second sensor adapted to measure a second parameter indicating wheel slip (2- optical sensor; [0035- used to measure wheel slip] and output a second output to the controller, 
wherein the controller is configured to: 
receive the first output and the second output (Fig. 4; [0030]); and 
determine a ground bearing capacity based on a combination of the first output and the second output [0008, 0010- passability of the soil by an 
B.	As per claim 2, as above whereby the combine harvester is controlled by the controller based on the determined capacity of the ground [0018].
C.	As per claim 3, as above whereby the controller at least determines risk of damaging soil and adapting the operation of the combine harvester accordingly [0018, 0041].
D.	As per claim 12, as above whereby the second sensor determines wheel slip [0035].
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke (EP2508057A1) in view of Hale et al. (US 6,029,106).
A.	As per claim 9, Behnke is applied as above whereby the determination of the soil/ground condition may be used to generate a map [0030].  Although one of ordinary skill in the art would have recognized from this description that location data would be needed to correlate the soil/ground parameters with a map, Behnke does not provide any details regarding this aspect of the disclosed system.  However, prior to the earliest effective filing date of the claimed invention it was known in the agricultural arts to generate soil maps using measured soil parameters correlated with location data provided by GPS (see as exemplary Hale: Abs; Fig. 1:140; col. 2, ln. 48-62; col. 5, ln. 65 to col. 6, ln. 2; col. 6, ln. 49-51).  It would have been obvious to one of ordinary skill in the agricultural arts prior to the earliest effective filing date of the claimed invention to utilize known means of providing the location data, as exemplified by Hale (supra), required by Behnke in order to generate the soil/ground map as disclosed in Behnke at paragraph [0030].  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
B.	As per claim 10, as noted above whereby Behnke further discloses communicating the soil/ground maps to other agricultural vehicles to inform them of the soil/ground conditions [0030].
s 4-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  With regards to the PCT written opinion, document D1 (US 2017/101103A1) is disqualified as “Prior Art” under the provisions of the AIA  (i.e., common inventor(s), falls within one year grace period, common assignee).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661